Judgment, Supreme Court, New York County (Arlene Silver-man, J., at plea; Angela Mazzarelli, J., on February 16, 1989 decision and order denying defendant’s motion to withdraw *427the plea; Bruce Allen, J., at sentencing), rendered on August 30, 1988, convicting defendant, upon his plea of guilty, of attempted criminal sale of a controlled substance in the third degree, and sentencing him to a determinate term of probation of five years, is unanimously affirmed.
Defendant claims ineffective assistance of counsel in that he was not informed of the collateral consequence of deportation that would result from a guilty plea. This contention is without merit (United States v Campbell, 778 F2d 764, 767; People v Dor, 132 Misc 2d 568). Counsel does not have the duty to warn a defendant of all collateral consequences. (People v Towles, 110 AD2d 729.) As the plea allocution, as recorded, appears to have been knowing and voluntary, and as defendant’s representation appears to have been effective, the judgment should be affirmed. Concur—Sullivan, J. P., Carro, Rosenberger and Rubin, JJ.